2 P.O. BOX 988 EDISON, NJ 08818-0988 PHONE: 732.287.1000 FAX: 732.287.3200 WWW.AMPER.COM August 23, 2010 Securities and Exchange Commission treet, N.E. Washington D.C., 20549-7561 Dear Sirs/Madams: We have read Entech Solar Inc.’s statements included under Item 4.01 on its Form 8-K/A filed on August 23, 2010, and we agree with such statements concerning our firm. Amper, Politziner & Mattia, LLP NEW JERSEY: BRIDGEWATER | EDISON | HACKENSACK | PRINCETON | WALL NEW YORK: NEW YORK | WESTCHESTER PENNSYLVANIA: PHILADELPHIA
